DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-13, 15-16, and 19-22 are pending. 
All claims are currently rejected. 

Response to Arguments
Applicant remarks on pages 7-9 of applicant’s responses filed 01/14/2021 that Gleich (US 20060248944) does not teach “wherein detecting motion of the aggregate is based on the detected magnetic field changing over time, and wherein the detected magnetic field changing over time comprises the detected magnetic field increasing and subsequently decreasing” because Gleich does not state that “that amplitude of the detected magnetic field signal increases proportional to the changes in the positions of the nanoparticles”, but only indicates that the changes in the amplitude of  magnetic field is based on movement of a “field zero point” applied by the coil arrangement. 
Examiner respectfully disagrees.
The limitation in question calls for detection of magnetic field changes based on movements of nanoparticles and is appreciable broad in scope.  
Applicant is correct in noting paragraph 41 discloses a coil arrangement and rearrangement of a “field zero point” contributing to the changes in the overall magnetization of the region of interest. However, the description is in support of the disclosure’s special arrangement to efficiently detect the particle distribution as described in steps a) to d) in paragraphs 7-10.  That is, much like Applicant’s 
Furthermore, changing the amplitude/magnetic fields applied by a coil arrangement also changes the amplitude of the detected magnetic field signal proportional to the changes in the positions of the nanoparticles.
So that, Gleich teaches, as indicated in paragraph 10, changes in movement and spatial distribution of the nanoparticles within the examination region, where as emphasized in paragraph 41, the coil arrangements improve the detection of the changes in magnetic field due to the movement of the nanoparticles
Therefore, the claims stand rejected. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8-10, 11, 13, 15-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 20100072994, hereafter referred to as “Lee”, in view of Gleich, et al., US 20060248944, hereafter referred to as “Gleich”. 


Regarding claims 1 and 13, Lee teaches a device and a method of claim 13 comprising: 
a magnetometer (see the phased array of sense coils 502 in fig. 5A and paragraph 22, 0076),
wherein the magnetometer is configured to be positioned proximate to a body (The band 408 containing the phased array is wrapped around the body 406  as depicted in fig. 5A. Also see paragraph 79) 
 	wherein the magnetometer is configured to detect magnetic fields produced by magnetic nanoparticles in the body that are proximate the magnetometer (see paragraph 79 for the detection of the magnetic field at the location of the chamber 404 containing the 
Lee teaches a controller operably coupled to the magnetometer (see paragraph 53 and fig. 2 for the processor coupled to the phased array as depicted in fig. 5A), wherein the controller comprises a computing device programmed to perform controller operations comprising: 
operating the magnetometer to detect a magnetic field (see paragraph 58 for the controlling of the RF coils by the processor 208 of fig. 2);
detecting an aggregate (conjugated nanoparticles in paragraph 54) comprising a plurality of magnetic nanoparticles aggregated together in the body (chamber 404 is a semi-permeable membrane implanted near the surface of the body that retains superparamagnetic nanoparticles within the compartment but allows biological fluids to flow, diffuse, or be drawn through the compartments, par. 0078), 
wherein detecting the aggregate is based on the detected magnetic field. (Paragraph 76 (see fig. 5A) teaches the detection of magnetic field of the conjugated nanoparticles from the chamber 404). 
Lee does not teach
wherein the motion of the aggregate comprises a flow of blood in a blood vessel causing the aggregate to become proximate to the magnetometer and subsequently to move away from the magnetometer
a detection of motion of the aggregate is based on detected magnetic field changing over time 
and wherein the detected magnetic field changing over time comprises the detected magnetic field increasing and subsequently decreasing.
However, Gleich teaches 
wherein the motion of the aggregate comprises a flow of blood in a blood vessel (see paragraph 10 for the coupling of the magnetic particles to white or red blood corpuscles which flow in the 
a detection of motion of the aggregate (as indicated in paragraph 10 as changes in movement and spatial distribution of the nanoparticles within the examination region) is based on detected magnetic field changing over time (see paragraph 41 for the detection of the magnetic field changes over time, which emphasizes coil arrangements that improve the detection of the changes in magnetic field due to the movement of the nanoparticles)
and wherein the detected magnetic field changing over time comprises the detected magnetic field increasing and subsequently decreasing (paragraph 41 states that the amplitude of the detected magnetic field signal increases proportional to the changes in the positions of the nanoparticles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Lee’s apparatus to detect the flow of the nanoparticles the way Gleich teaches for improved blood flow imaging (see abstract of Gleich). 

Regarding claim 3, Lee in view of Gleich teaches all the limitations of claim 1 above. 
Lee further teaches wherein the magnetic nanoparticles are functionalized to selectively interact with an analyte (In paragraph 54, Lee explains that the magnetic nanoparticles are conjugated to one or more binding moieties (analyte of the instant application)) wherein the controller operations further comprise detecting an instance of the analyte based on the detected aggregate (paragraph 54 further 

Regarding claims 4, Lee in view of Gleich teaches all the limitations of claim 3 above. 
Lee further teaches wherein the controller operations further comprise determining an amount of the analyte in the body (see paragraph 76 for the in vivo detection of presence and/or concentration of the analyte).

Regarding claim 5, Lee in view of Gleich teaches all the limitations of claim 1 above. 
Lee further teaches wherein the magnetometer being configured to be positioned proximate to the body comprises the magnetometer being configured to be positioned on an external body surface of the body (see fig 5A which depicts the phase array containing band 406, wrapped around the body). 

Regarding claim 6, Lee in view of Gleich teaches all the limitations of claim 1 above. 
Lee teaches a further magnetometer (plurality of sense coils 502 in fig. 5A), wherein the further magnetometer is configured to be positioned proximate to the body (sense coils 502 are disposed in the band surrounding the body (para 76)), wherein the further magnetometer is configured to detect further magnetic fields produced by magnetic nanoparticles in the body that are proximate the further magnetometer (each of the plurality of sense coils is taught to detect the magnetic field from the nanoparticles in paragraph 76), wherein the controller operations further comprise operating the further magnetometer to detect the further magnetic fields (the operation of the sense coils are under the control of the processor 208 of fig. 2).


Lee further teaches a magnetic flux source (magnets 402), wherein the magnetic flux source is configured to be positioned proximate to the body (see fig. 5A for the positioning of the magnet 402 within the band 408 that wraps around the body) and to magnetize magnetic nanoparticles in the body that are proximate the magnetic flux source (paragraph 79 for the induced magnetic field), and wherein operating the magnetometer comprises operating the magnetometer to detect magnetic fields produced by magnetic nanoparticles in the body that have been magnetized by the magnetic flux source (the sense coils 502 detect the magnetic field). 

Regarding claim 10, Lee in view of Gleich teaches all the limitations of claim 1 above. 
Lee further teaches a collection magnet (magnet 402 in fig. 5A), wherein the collection magnet is configured to be positioned proximate to the body (the magnet 402 is position near the body using the band 408), wherein the collection magnet is configured to exert an attractive magnetic force on magnetic nanoparticles in the body proximate to the collection magnet, and wherein the attractive magnetic force is sufficient to collect the magnetic nanoparticles proximate to the collection magnet. (Magnet 402 inherently produces attraction forces on the magnetic nanoparticles to make them accumulate in the chamber 404, at least to some degree). See MPEP 2112.01(I) 

Regarding claim 11, Lee in view of Gleich teaches all the limitations of claim 1 above. 
Lee further teaches an excitation coil (see RF excitation and sensing coils 502 of fig.5A and paragraph 76), wherein the excitation coil is configured to be positioned proximate to the body and to produce an oscillating magnetic field in the body (sense coils 502 are disposed in the band surrounding the body (para 76)), and wherein operating the magnetometer comprises operating the magnetometer to detect time-varying magnetic fields produced by magnetic nanoparticles in the body in response to 

Regarding claim 15, Lee in view of Gleich teaches all the limitations of claim 13 above. 
Lee further teaches wherein the magnetic nanoparticles are functionalized to selectively interact with an analyte, further comprising: detecting an instance of the analyte based on the detected aggregate (see paragraph 54).

Regarding claim 16, Lee in view of Gleich teaches all the limitations of claim 15 above. 
Lee further teaches determining an amount of the analyte in the body (see paragraph 76 for the in vivo detection of presence and/or concentration of the analyte).

Regarding claim 19, Lee in view of Gleich teaches all the limitations of claim 13 above. 
Lee further teaches  exerting, using a collection magnet (magnet 402), an attractive magnetic force on magnetic nanoparticles in the body proximate to the collection magnet, wherein the attractive magnetic force is sufficient to collect the magnetic nanoparticles proximate to the collection magnet. (Magnet 402, during normal functioning, inherently produces attraction forces on the magnetic nanoparticles to make them accumulate in the chamber 404) See MPEP 2112.02 (I). 

Regarding claim 20, Lee in view of Gleich teaches all the limitations of claim 13 above. 
Lee further teaches detecting, using a further magnetometer (plurality of sense coils 502 in fig. 5A), a further magnetic field proximate to a body (sense coils 502 are disposed in the band surrounding the body (para 76), wherein detecting the further magnetic field proximate to a body comprises 

Regarding claims 21 and 22, Lee in view of Gleich teaches all the limitations of claim 3 and 15, respectively, above. 
Lee further teaches wherein the instance of the analyte comprises a cell (see paragraph 91, Lee states clinical applications of the system “could enable detection of lymph nodes seeded with cancerous cells in real time, during surgery”).




Claims 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gleich, as applied to claims 1 and 13 above, and further in view of Weaver et al., US 20090115415, hereafter referred to as “Weaver”. 

Regarding claim 7, Lee in view of Gleich teaches all the limitations of claim 1 above.
Lee in view of Gleich does not teach wherein the magnetometer comprises a spin- exchange relaxation-free atomic magnetometer.
However, Weaver teaches, in paragraph 78, a spin exchange relaxation-free magnetometer for use in a magnetic particle imaging system (see figs. 4-7)
Therefore, it would have been obvious to a skilled artisan in the field before the effective filing date of the claimed invention to configure Lee’s apparatus as modified by Gleich with Weaver’s bias coils with a reasonable expectation of success as both Lee and Weaver seek to improve measuring or detection sensitivity of their respective apparatus and Weaver further states that “combinations of 

Regarding claim 8, Lee in view of Gleich teaches all the limitations of claim 1 above.
Lee in view of Gleich does not teach wherein the magnetometer comprises a superconducting quantum interference device. 
However, Weaver teaches the use of a superconducting quantum interference device (SQUID) in a magnetic particle imaging system in paragraph 75 (see fig. 16).
Therefore, it would have been obvious to a skilled artisan in the field before the effective filing date of the claimed invention to configure Lee’s apparatus as modified by Gleich with Weaver’s bias coils with a reasonable expectation of success as both Lee and Weaver seek to improve measuring or detection sensitivity of their respective apparatus and Weaver further states that “combinations of magnetic fields can be used to distribute the signals coming from the magnetic particles among the harmonics and other frequencies in specific ways to improve sensitivity and to provide localization information to speed up or improve the signal-to-noise ratio (SNR) of imaging and/or eliminate the need for saturation fields currently used in MPI” (see abstract of Weaver).

Regarding claim 12, Lee in view of Gleich teaches all the limitations of claim 1 above.
Lee in view of Gleich does not teach a bias coil.
Weaver teaches at least one bias coil, wherein the at least one bias coil is configured to produce a bias magnetic field such that the magnetic field detected by the magnetometer is reduced by an 
determining a bias field magnitude; and 
operating the at least one bias coil to produce the bias magnetic field according to the determined bias field magnitude (see paragraphs 63 and 64 for the equations for determining the magnetization, M based on the bias field). 
Therefore, it would have been obvious to a skilled artisan in the field before the effective filing date of the claimed invention to configure Lee’s apparatus as modified by Gleich with Weaver’s bias coils with a reasonable expectation of success as both Lee and Weaver seek to improve measuring or detection sensitivity of their respective apparatus and Weaver further states that “combinations of magnetic fields can be used to distribute the signals coming from the magnetic particles among the harmonics and other frequencies in specific ways to improve sensitivity and to provide localization information to speed up or improve the signal-to-noise ratio (SNR) of imaging and/or eliminate the need for saturation fields currently used in MPI” (see abstract of Weaver).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040138552 teaches detection of changes in magnetic field due to due to movement of a magnetic particles. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAROUK A BRUCE/Examiner, Art Unit 3793        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793